DETAILED ACTION
Status of Claims
Claims 19-22, 24-26 and 28-40 are currently pending and are the subject of this Office Action.  Claims 19, 22, 24-25, 28-35 and 37 have been amended; new claims 38-40 have been added; and claims 1-18, 23 and 27 were previously cancelled.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Withdrawn Claim Objections and Rejections
The rejection of claims 19-21, 24, 26, 28 and 36-37 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), 2nd paragraph, as being indefinite (items A., B. and C. at par. 1-2 of the 11/27/2020 Office action), is withdrawn in light of applicant’s 04/21/2021 amendments.  Applicant’s 04/21/2021  remarks are acknowledged. 
The status of previously withdrawn claims 22, 25 and 29-35 has been changed to pending in light of applicant’s 04/21/201 amendments, which amend claims 22, 25 and 29-35 to be within the scope of independent claim 19.

Allowable Subject Matter
Claims 19-22, 24-26, 28-32, 34-37 and 39-40 are drawn to allowable subject matter.

35 U.S.C. § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 33 is rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
Claim 33 is drawn to:
33.	(Currently amended)  The sunscreen formulation of claim 32, wherein the UV filters are broadband (spectrum of 340 to 400 nm) UV filters comprising a UV filter (A) selected from the group consisting of:
(c1)	bis-ethylhexyloxyphenol methoxyphenyl triazine;
(c2)	aqueous dispersion of bis-ethylhexyloxyphenol methoxyphenyl triazine / polymethyl methacrylate;
(l1)	methylene bis-benzotriazolyl tetramethyl butylphenol;
(i1)	terephthalylidene dicamphor sulfonic acid; and
(u1)	zinc oxide;
and wherein the optional at least one UV filter (B) is selected from the group consisting of:
(i1)	terephthalylidene dicamphor sulfonic acid;
wherein the sunscreen formulation contains only one of the selected UV (A) filters.
and indefinite because “(i1) terephthalylidene dicamphor sulfonic acid” is recited as both a required “UV filter (A), ” as well as an optional “at least one UV filter (B).”  Therefore, it is unclear as to whether of not “(i1) terephthalylidene dicamphor sulfonic acid” is optional.
Further clarification is required.

Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 38 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by ARMSTRONG (US 2011/0268678 A1, Publ. Nov. 3, 2011; hereinafter “Armstrong”; on 01/18/2017 IDS as WO 2010/076731 A2; of record).
Armstrong is directed to:
VITAMIN D FORMING SUNSCREEN
ABSTRACT
A composition suitable for providing protection against ultraviolet radiation containing one or more active ultraviolet radiation absorber through which ultraviolet radiation in approximately the 295 to 315 nanometer range is permitted to enter the skin in an amount sufficient for the body to produce a healthful and disease-opposing quantity of vitamin D3 and chemical precursors thereof.  The composition is particularly used in sunscreens promoting on the one hand vitamin D3 production, on the other hand protecting the skin against harmful ultraviolet radiation.
(Armstrong, title & abstract), and in this regard, discloses an exemplary embodiment:
EXAMPLE 9
[0053]	Avobenzone (otherwise known as 4-tert-butyl-4'methoxy-dibenzoylmethane, Parsol 1789, Eusolex 9020, Escalol 517, Neo Heliopan 357, Uvinul BMDM or butyl methoxydibenzoylmethane, CAS #: 70356-09-1) is an ingredient used in sunscreens. It can exhibit photoinstability. Avobenzone has an absorption range between 320 and 390 nm and a maximum absorption of radiation at 360 nm and a critical wavelength (CW) of 383 nm.  Because of its relative lack of absorption in the vitamin D producing range, Avobenzone is appropriate as an ingredient in the current invention.
(Armstrong, par. [0053], Ex. 9).
Regarding independent claim 38 and the requirements:
38.	([...])  A sunscreen formulation comprising at least one UV filter selected from the group consisting of:
(c1)	bis-ethylhexyloxyphenol methoxyphenyl triazine;
(d1)	diethylamino hydroxybenzoyl hexyl benzoate;
(l1)	methylene bis-benzotriazolyl tetramethyl butylphenol; and
(e1)	butyl methoxy dibenzoyl methane;
wherein the type and amount of the at least one UV filter are selected to arrive at a ratio R of the effective irradiance for previtamin D3 formation Epvd to the effective irradiance for erythema formation Eer on the skin is at least 1.8,
for increasing the transmittance of UV radiation on human skin for the production of cholecalciferol (previtamin D3) and simultaneously for the use in a method protecting the 
Armstrong clearly teaches a sunscreen containing “Avobenzone (otherwise known as 4-tert-butyl-4'methoxy-dibenzoylmethane, Parsol 1789, Eusolex 9020, Escalol 517, Neo Heliopan 357, Uvinul BMDM or butyl methoxydibenzoylmethane, CAS #: 70356-09-1)” (Armstrong, par. [0053], Ex. 9), which is “(e1) butyl methoxy dibenzoyl methane” of claim 38.  It is further noted that the requirement of claim 38 for:
[...];
wherein the type and amount of the at least one UV filter are selected to arrive at a ratio R of the effective irradiance for previtamin D3 formation Epvd to the effective irradiance for erythema formation Eer on the skin is at least 1.8,
for increasing the transmittance of UV radiation on human skin for the production of cholecalciferol (previtamin D3) and simultaneously for the use in a method protecting the human skin against UV radiation when exposed to the sun, which method comprises applying said sunscreen formulation to the skin.
appear to be functional limitations.  In this regard, it is noted that the structure, material or act in the claim that is connected to (i.e., performs) the recited function is the combination of recited structural element of claim 38, which achieve the resulting irradiance ratio.  The broadest reasonable interpretation (see MPEP § 2111 with respect to broadest reasonable interpretation) of the functional language is: an intended irradiance of a composition that meets the structural requirements for possessing “at least one UV filter selected from the group consisting of: (c1) [...]; (d1) [...]; (l1) [...]; and (e1) [...]” of claim 38.  Because this functional language merely recites the intended result of the recited structural limitations, it imposes no patentable distinction on the claim (i.e., the functional language is not further limiting beyond the noted structural limitations).  Therefore, one of ordinary skill in the art would understand that a composition meeting the structural requirements of claim 38 will achieve the intended result of the functional limitations and fall within the boundaries of the claims.  Further in this regard, it is noted that the requirement of claim 38, “for increasing the transmittance of UV radiation on human skin for the production of cholecalciferol (previtamin D3) and simultaneously for the use in a method for protecting the human skin against UV radiation when exposed to the sun, which method comprises applying said sunscreen formulation to the skin,” is a recitation of intended use.  In this respect, it is noted that recitations of intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it reads on the claim.  See MPEP § 2103 (I)(C).  In this regad, Armstrong teaches a Vitamin D forming sunscreen for “providing protection against ultraviolet radiation containing one or more active ultraviolet radiation absorber through which ultraviolet radiation in approximately the 295 to 315 nanometer range is permitted to enter the skin in an amount sufficient for the body to produce a healthful and disease-opposing quantity of vitamin D3 and chemical precursors thereof” (Armstrong, title & abstract; see also Armstrong, par. [0012]-[0013] & [0016]-[0017], noted above), which appears suitable for the same purpose recited in the instant claims as based on “wherein the type and amount of the at least one UV filter are selected to arrive at a ratio R of the effective irradiance for previtamin D3 formation Epvd to the effective irradiance for erythema formation Eer on the skin is at least 1.8” of (claim 38).








Conclusion
Claims 33 and 38 are rejected.  Claims 19-22, 24-26, 28-32, 34-37 and 39-40 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611